M.V. McDaniel, plaintiff in error, was convicted on an indictment returned in the district court and duly transferred to the county court of Craig county, which charged the unlawful sale of one pint of whisky. May 10, 1909, upon arraignment he entered a plea of guilty as charged, and the court appointed May 26th as the time for pronouncing judgment and sentence. At which time the case was continued for sentence and was so continued from term to term until March 31, 1910, at which time the defendant appeared and filed a motion to withdraw his plea of guilty heretofore entered and to substitute therefor a plea of not guilty, which motion was by the court overruled, and thereupon the court sentenced the defendant to serve a term of thirty days in the county jail and to pay a fine of two hundred and fifty dollars and costs. From which judgment the defendant appealed by petition in error with transcript attached. The identical and the only question presented on this appeal is the same as that in the case of Jenkins v. State, infra. For the reasons given in the opinion in that case the judgment of the county court of Craig county is affirmed.